Order, Supreme Court, New York County (Karla Moskowitz, J.), entered on or about April 2, 1999, which granted the defendant’s motion for summary judgment dismissing the complaint, unanimously reversed, on the law, without costs, the motion denied, and the complaint reinstated.
In this medical malpractice matter involving long-term psychiatric treatment, plaintiffs expert’s affidavit, when considered in light of the entire factual record, sufficiently raised triable, material issues of fact regarding causation of injury as well as deviation from accepted practices. Such factual issues include whether defendant’s intervention, allegedly pursued after plaintiff decided to terminate treatment, precipitated identifiable injuries to plaintiffs fragile psychological equilibrium and to his underlying condition (see, Stewart v New York City Health & Hosps. Corp., 207 AD2d 703, 704, lv denied 85 NY2d 809; Minelli v Good Samaritan Hosp., 213 AD2d 705, 706-707). Concur — Williams, J. P., Tom, Mazzarelli, Rubin and Saxe, JJ.